

EXTREME NETWORKS, INC.
EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN
Amended and Restated February 12, 2014




1.ESTABLISHMENT AND PURPOSE
The Extreme Networks, Inc. Executive Severance Plan (the “Plan”) was established
by the Board of Directors of Extreme Networks, Inc., effective February 8, 2006,
and amended and restated as of August 7, 2008. Effective as of February 12,
2014, the Plan is hereby further amended and restated as set forth herein.
2.    DEFINITIONS AND CONSTRUCTION
2.1     Definitions. Whenever used in this Plan, capitalized terms shall have
the same meaning as set forth in Appendix A.
2.2        Construction. Captions and titles contained in this Plan are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
3.    ELIGIBILITY AND PARTICIPATION
The Chief Executive Officer of the Company, Officers and Vice Presidents shall
be eligible to become Participants in the Plan. To become a Participant, such an
individual must be designated by the Committee and must execute a Participation
Agreement. Unless otherwise set forth in the individual Participation Agreement,
all Participation Agreements entered into after February 12, 2014, shall include
a provision that such Participation Agreements shall be effective for a three
(3) year term subject to renewal by the Compensation Committee of the Board for
subsequent three (3) years terms or any other term as determined by the
Compensation Committee of the Board.
4.
EFFECT OF A CHANGE IN CONTROL ON EQUITY AWARDS GRANTED BEFORE AUGUST 7, 2008 AND
OTHER DESIGNATED EQUITY GRANTS

The provisions of this Section 4 shall apply to all Equity Awards granted prior
to the August 7, 2008 amendment and restatement of the Plan with respect to
individuals who were Participants as of that date. In addition, this Section 4
shall apply to any Equity Award that the Committee designates at the time of
grant, or subsequent to the grant, as being subject to this Section 4. For the
treatment of all other Equity Awards, see Section 4A, below.



-1-

--------------------------------------------------------------------------------



4.1    Options and Stock Appreciation Rights – Not Assumed or Substituted. In
the event of a Change in Control in which the Acquiror does not assume or
continue any of then-outstanding Options or Stock Appreciation Rights held by
the Participant or substitute for any such awards substantially equivalent
awards for the Acquiror’s stock, then the vesting, exercisability and settlement
of each such award which is not assumed, continued or substituted for shall be
accelerated in full effective immediately prior to but conditioned upon the
consummation of the Change in Control.
4.2    Options and Stock Appreciation Rights – Assumed or Substituted. In the
event of a Change in Control in which the Acquiror assumes or continues the
Company’s rights and obligations under any of the then-outstanding Options or
Stock Appreciation Rights held by the Participant or substitutes for any such
awards substantially equivalent awards for the Acquiror’s stock, then the
vesting, exercisability and settlement of each such award which is assumed,
continued or substituted for shall be determined as follows:
(a)    As of the effective date of the Change in Control, the number of shares
subject to such award treated as vested and exercisable pursuant to such award
shall be equal to the sum of (i) the number of shares vested and exercisable
determined in accordance with the schedule set forth in the agreement or
certificate evidencing such award and (ii) a number of shares equal to fifty
percent (50%) of the difference between the total number of shares subject to
the award and the number of vested shares subject to the award, rounded down to
the nearest whole number.
(b)    After the effective date of the Change in Control, the remaining unvested
shares subject to such award shall, subject to the Participant’s continued
service with the Company Group except as otherwise provided by this Plan, vest
and become exercisable in equal monthly installments over a period beginning on
the effective date of the Change in Control which is equal to one-half of the
then remaining vesting period determined in accordance with the agreement
applicable to such award as in effect immediately prior to the Change in
Control.
4.3    Effect On Option and Stock Appreciation Rights Agreements. The provisions
contained in Sections 4.1 and 4.2 of this Plan shall apply notwithstanding any
provision to the contrary contained in any agreement evidencing an Option or
Stock Appreciation Right granted to a Participant to the extent such agreement
confers lesser rights to the Participant.
4.4    Other Equity Awards. Notwithstanding any provision to the contrary
contained in any agreement evidencing a Restricted Stock, Restricted Stock Unit
or other stock-based compensation award held by a Participant, the vesting,
exercisability and settlement of such Equity Awards shall be accelerated in full
effective immediately prior to the consummation of a Change in Control, provided
that the Participant remains an employee or other service provider with the
Company Group immediately prior to the Change in Control.



-2-

--------------------------------------------------------------------------------



4A.
EFFECT OF A CHANGE IN CONTROL ON EQUITY AWARDS GRANTED ON OR AFTER AUGUST 7,
2008

The provisions of this Section 4A shall apply to all Equity Awards granted on or
after the effective date of the amendment and restatement of the Plan. In
addition, the provisions of this Section 4A shall apply to Participants who
first become eligible to participate on or after the effective date of the
amendment and restatement of the Plan. Notwithstanding the foregoing, pursuant
to Section 4, the Committee may designate certain Equity Awards as being subject
to Section 4. For the treatment of Equity Awards prior to the effective date of
the August 7, 2008 amendment and restatement of this Plan, see Section 4, above.
Notwithstanding anything in this Plan to the contrary, all Equity Awards subject
to this Section 4A which are performance based awards shall be subject to the
terms of those awards.
4A.1.    Equity Awards – Not Assumed or Substituted. Subject to the terms of the
award agreement governing the Equity Award and Section 4A.3, in the event of a
Change in Control in which the Acquiror does not assume or continue any of
then-outstanding Equity Awards held by the Participant or substitute for any
such awards substantially equivalent awards, then the vesting, exercisability
and settlement of each such award which is not assumed, continued or substituted
for shall be accelerated by crediting the Participant with the number of months
of Service in the Participant’s Severance Benefit Period effective immediately
prior to but conditioned upon the consummation of the Change in Control.
4A.2.    Equity Awards – Assumed or Substituted. In the event of a Change in
Control in which the Acquiror assumes or continues the Company’s rights and
obligations under any of the then-outstanding Equity Awards held by the
Participant or substitutes for any such Equity Awards substantially equivalent
awards, then the vesting, exercisability and settlement of each such Equity
Award shall vest and become exercisable or settleable as determined in
accordance with the agreement applicable to such award as in effect immediately
prior to the Change in Control.
4A.3.    Effect On Equity Award Agreements. The provisions contained in Section
4A.1 of this Plan shall apply notwithstanding any provision to the contrary
contained in any agreement evidencing an Equity Award granted to a Participant
to the extent such agreement confers lesser rights to the Participant.
5.    TERMINATION UPON A CHANGE IN CONTROL
In the event of a Participant’s Termination Upon a Change in Control, the
Participant shall be entitled to receive the compensation and benefits described
in his or her Participation Agreement and this Section 5. The provision, time
and manner of payment or distribution of all such compensation and benefits
shall be subject to, limited by and construed in accordance with the
requirements of Section 409A of the Code, to the extent applicable, including
any delay in payments after a Termination Upon a Change in Control of a
Specified Employee required by Section 409A.



-3-

--------------------------------------------------------------------------------



5.1    Accrued Obligations. The Participant shall be entitled to receive:
(c)    all salary, commissions and accrued but unused vacation earned through
the date of the Participant’s termination of employment;
(d)    payment within ten (10) business days following the Participant’s
termination of employment of any Prior Year Bonus or portion thereof which the
Committee determines has been earned by the Participant as of the date of the
Participant’s termination of employment under the terms of the programs, plans
or agreements providing for such bonus, but which remains unpaid as of such
date;
(e)    reimbursement within ten (10) business days of submission of proper
expense reports of all expenses reasonably and necessarily incurred by the
Participant in connection with the business of the Company Group prior to his or
her termination of employment; and
(f)    the benefits, if any, under any Company Group retirement plan,
nonqualified deferred compensation plan, stock purchase or other stock-based
compensation plan or agreement (other than any such plan or agreement pertaining
to Equity Awards whose treatment is prescribed by Section 5.2(c) below), health
benefits plan or other Company Group benefit plan to which the Participant may
be entitled pursuant to the terms of such plans or agreements.
5.2    Severance Benefits. Provided that the Participant executes and such
Release has become effective in accordance with its terms prior to the Release
Deadline, the Participant shall be entitled to receive the following severance
payments and benefits:
(a)    Salary and Bonus. On the first payroll date following the last to occur
of (i) the Release Deadline; and (ii) if the Participant is a Specified
Employee, six months after the date of the Participant’s Separation from
Service, the Company shall pay to the Participant in a lump sum cash payment an
amount equal to the sum of (1) the Participant’s Base Salary Rate multiplied by
the number of months in the Severance Benefit Period applicable to the
Participant and (2) the Participant’s Annual Bonus multiplied by a ratio, the
numerator of which is the number of months in the Severance Benefit Period
applicable to the Participant and the denominator of which is twelve (12).
(b)    Health Insurance Benefits. For the period commencing immediately
following the Participant’s Separation from Service and continuing for the
duration of the number of months in the Participant’s Severance Benefit Period,
the Company shall arrange to provide the Participant and his or her dependents
with health insurance benefits (including medical, dental and vision)
substantially similar to those provided to the Participant and his or her
dependents immediately prior to the date of such termination of employment
(without giving effect to any reduction in such benefits constituting Good
Reason). Such benefits shall be provided to the Participant at the same premium
cost to the Participant and at the same coverage level as in effect as of the
Participant’s termination of employment (without giving effect to any reduction
in such benefits constituting Good Reason); provided, however, that the
Participant shall be subject to any change in the premium cost and/or level of
coverage applicable generally to all employees



-4-

--------------------------------------------------------------------------------



holding the position or comparable position with the Company which the
Participant held immediately prior to the Change in Control. The Company may
satisfy its obligation to provide a continuation of health insurance benefits by
paying that portion of the Participant’s premiums required under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) that exceed the amount
of premiums that the Participant would have been required to pay for continuing
coverage had he or she continued in employment. If the Company is not reasonably
able to continue such coverage under the Company’s benefit plans, the Company
shall provide substantially equivalent coverage under other sources or will
reimburse the Participant for premiums (in excess of the Participant’s premium
cost described above) incurred by the Participant to obtain his or her own such
substantially equivalent coverage. If the Participant becomes eligible to
receive such coverage under another employer’s benefit plans during the
applicable Severance Benefit Period, the Participant shall report such
eligibility to the Company, and the Company’s obligations under this
Section 5.2(b) shall be secondary to the coverage provided by such other
employer’s plans. For the balance of any period in excess of the applicable
Severance Benefit Period during which the Participant is entitled to
continuation coverage under COBRA, the Participant shall be entitled to maintain
coverage for himself or herself and the Participant’s eligible dependents at the
Participant’s own expense.
(c)    Acceleration of Vesting of Equity Awards. Notwithstanding any provision
to the contrary contained in any agreement evidencing an Equity Award granted to
a Participant, the vesting, exercisability and settlement of each of the
Participant’s outstanding Equity Awards shall be accelerated in full effective
as of the date of the Participant’s Separation from Service so that each Equity
Award held by the Participant shall be immediately exercisable and fully vested
(and, in the case of Restricted Stock Units, shall be settled in full), as of
the date of the Participant’s Separation from Service.
5.3    Indemnification; Insurance.
(a)    In addition to any rights a Participant may have under any
indemnification agreement previously entered into between the Company and such
Participant (a “Prior Indemnity Agreement”), from and after the date of the
Participant’s termination of employment, the Company shall indemnify and hold
harmless the Participant against any costs or expenses (including attorneys’
fees), judgments, fines, losses, claims, damages or liabilities incurred in
connection with any claim, action, suit, proceeding or investigation, whether
civil, criminal, administrative or investigative, by reason of the fact that the
Participant is or was a director, officer, employee or agent of the Company
Group, or is or was serving at the request of the Company Group as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, whether asserted or claimed prior to, at or after the
date of the Participant’s termination of employment, to the fullest extent
permitted under applicable law, and the Company shall also advance fees and
expenses (including attorneys’ fees) as incurred by the Participant to the
fullest extent permitted under applicable law. In the event of a conflict
between the provisions of a Prior Indemnity Agreement and the provisions of this
Plan, the Participant may elect which provisions shall govern.
(b)    For a period of six (6) years from and after the date of termination of
employment of a Participant who was an officer and/or director of the Company at
any time prior



-5-

--------------------------------------------------------------------------------



to such termination of employment, the Company shall maintain a policy of
directors’ and officers’ liability insurance for the benefit of such Participant
which provides him or her with coverage no less favorable than that provided for
the Company’s continuing officers and directors.
6.    FEDERAL EXCISE TAX UNDER SECTION 4999 OF THE CODE
6.1    Excess Parachute Payment. In the event that any payment or benefit
received or to be received by the Participant pursuant to this Plan or otherwise
(collectively, the “Payments”) would subject the Participant to any excise tax
pursuant to Section 4999 of the Code (the “Excise Tax”) due to the
characterization of such Payments as an excess parachute payment under Section
280G of the Code, then, notwithstanding the other provisions of this Plan, the
amount of such Payments will not exceed the amount which produces the greatest
after-tax benefit to the Participant. For purposes of this Section 6.1, if
Payments must be reduced, then such reductions shall come first from the cash
severance otherwise payable to the Participant.
6.2    Determination by Accountants. Upon the occurrence of any event (the
“Event”) that would give rise to any Payments pursuant to this Plan, the Company
shall promptly request a determination in writing to be made within thirty (30)
days of the date of the Event by independent public accountants (the
“Accountants”) selected by the Company and reasonably acceptable to the
Participant of the amount and type of such Payments which would produce the
greatest after-tax benefit to the Participant. For the purposes of such
determination, the Accountants may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determination. The Company shall bear all fees and expenses
the Accountants may reasonably charge in connection with their services
contemplated by this Section. Unless payment is required to commence earlier in
order to comply with Section 409A of the Code, in the event that the report of
the Accountants is not received within thirty (30) days following the
Participant’s Termination Upon Change in Control, the Company shall pay to the
Participant the cash severance benefits required by Section 5.2 above (subject
to any reduction necessary to produce the greatest after-tax benefit to the
Participant) within ten (10) days of the later of the date of the Accountants’
report of their determination or the payment date determined in accordance with
Section 5.2(a) above.
7.    CONFLICT IN BENEFITS; NONCUMULATION OF BENEFITS
7.1    Effect of Plan. The terms of this Plan, when accepted by a Participant
pursuant to an executed Participation Agreement, shall supersede all prior
arrangements, whether written or oral, and understandings regarding the subject
matter of this Plan and shall be the exclusive agreement for the determination
of any payments and benefits due to the Participant upon the events described in
Sections 4, 4A, 5 and 6.
7.2    Noncumulation of Benefits. Except as expressly provided in a written
agreement between a Participant and the Company entered into after the date of
such Participant’s Participation Agreement and which expressly disclaims this
Section 7.2 and is approved by the



-6-

--------------------------------------------------------------------------------



Board or the Committee, the total amount of payments and benefits that may be
received by the Participant as a result of the events described in Sections 4,
4A, 5 and 6 pursuant to (a) the Plan, (b) any agreement between the Participant
and the Company or (c) any other plan, practice or statutory obligation of the
Company, shall not exceed the amount of payments and benefits provided by this
Plan upon such events (plus any payments and benefits provided pursuant a Prior
Indemnity Agreement or an agreement evidencing an Equity Award, subject to such
acceleration of vesting, exercisability and settlement provided by Section 4, 4A
or Section 5.2 above, as applicable), and the aggregate amounts payable under
this Plan shall be reduced to the extent of any excess (but not below zero).
8.    EXCLUSIVE REMEDY
The payments and benefits provided pursuant to this Plan (plus any payments and
benefits provided pursuant a Prior Indemnity Agreement or an agreement
evidencing an Equity Award, subject to such acceleration of vesting,
exercisability and settlement provided by this Plan), if applicable, shall
constitute the Participant’s sole and exclusive remedy for any alleged injury or
other damages arising out of the cessation of the employment relationship
between the Participant and the Company in the event of the Participant’s
Termination Upon a Change in Control. The Participant shall be entitled to no
other compensation, benefits, or other payments from the Company as a result of
any Termination Upon a Change in Control with respect to which the payments and
benefits described in this Plan (plus any payments and benefits provided
pursuant a Prior Indemnity Agreement or an agreement evidencing an Equity Award,
subject to such acceleration of vesting, exercisability and settlement provided
by this Plan), if applicable, have been provided to the Participant, except as
expressly set forth in this Plan or, subject to the provisions of Sections 7.2,
in a duly executed employment agreement between Company and the Participant.
9.    PROPRIETARY AND CONFIDENTIAL INFORMATION
The Participant agrees to continue to abide by the terms and conditions of the
confidentiality and/or proprietary rights agreement between the Participant and
the Company or any other member of the Company Group.
10.    NONSOLICITATION
If the Company performs its obligations to deliver the payments and benefits set
forth in this Plan (plus any payments and benefits provided pursuant a Prior
Indemnity Agreement or an agreement evidencing an Equity Award, subject to such
acceleration of vesting, exercisability and settlement provided by this Plan),
then, for a period equal to the greater of (a) one (1) year following the
Participant’s Termination Upon a Change in Control, and (b) the Severance
Benefit Period, the Participant shall not, directly or indirectly, recruit,
solicit or invite the solicitation of any employees of the Company to terminate
their employment relationship with the Company.
11.    NO CONTRACT OF EMPLOYMENT



-7-

--------------------------------------------------------------------------------



Neither the establishment of the Plan, nor any amendment thereto, nor the
payment of any benefits shall be construed as giving any person the right to be
retained by the Company, a Successor or any other member of the Company Group.
Except as otherwise established in an employment agreement between the Company
and a Participant, the employment relationship between the Participant and the
Company is an “at-will” relationship. Accordingly, either the Participant or the
Company may terminate the relationship at any time, with or without cause, and
with or without notice except as otherwise provided by Section 15. In addition,
nothing in this Plan shall in any manner obligate any Successor or other member
of the Company Group to offer employment to any Participant or to continue the
employment of any Participant which it does hire for any specific duration of
time.
12.    CLAIMS FOR BENEFITS
12.1    ERISA Plan. This Plan is intended to be (a) an employee welfare plan as
defined in Section 3(1) of Employee Retirement Income Security Act of 1974
(“ERISA”) and (b) a “top-hat” plan maintained for the benefit of a select group
of management or highly compensated employees of the Company Group. This
document is intended to constitute both the Plan document and the Plan’s Summary
Plan Description. For purposes of ERISA, the Company shall be “Plan
Administrator.”
12.2    Application for Benefits. All applications for payments and/or benefits
under the Plan (“Benefits”) shall be submitted to the Company’s Benefits
department personnel (the “Claims Administrator”), with a copy to the Company’s
General Counsel. Applications for Benefits must be in writing on forms
acceptable to the Claims Administrator and must be signed by the Participant or
beneficiary. The Claims Administrator reserves the right to require the
Participant or beneficiary to furnish such other proof of the Participant’s
expenses, including without limitation, receipts, canceled checks, bills, and
invoices as may be required by the Claims Administrator.
12.3    Appeal of Denial of Claim.
(a)    If a claimant’s claim for Benefits is denied, the Claims Administrator
shall provide notice to the claimant in writing of the denial within ninety (90)
days after its submission. The notice shall be written in a manner calculated to
be understood by the claimant and shall include:
(1)    The specific reason or reasons for the denial;
(2)    Specific references to the Plan provisions on which the denial is based;
(3)    A description of any additional material or information necessary for the
applicant to perfect the claim and an explanation of why such material or
information is necessary; and



-8-

--------------------------------------------------------------------------------



(4)    An explanation of the Plan’s claims review procedures and a statement of
claimant’s right to bring a civil action under ERISA Section 502(a) following an
adverse benefit determination.
(b)    If special circumstances require an extension of time for processing the
initial claim, a written notice of the extension and the reason therefor shall
be furnished to the claimant before the end of the initial ninety (90) day
period. In no event shall such extension exceed ninety (90) days.
(c)    If a claim for Benefits is denied, the claimant, at the claimant’s sole
expense, may appeal the denial to the Committee (the “Appeals Administrator”)
within sixty (60) days of the receipt of written notice of the denial. In
pursuing such appeal the applicant or his duly authorized representative:
(1)    may request in writing that the Appeals Administrator review the denial;
(2)    may review pertinent documents; and
(3)    may submit issues and comments in writing.
(d)    The decision on review shall be made within sixty (60) days of receipt of
the request for review, unless special circumstances require an extension of
time for processing, in which case a decision shall be rendered as soon as
possible, but not later than one hundred twenty (120) days after receipt of the
request for review. If such an extension of time is required, written notice of
the extension shall be furnished to the claimant before the end of the original
sixty (60) day period. The decision on review shall be made in writing, shall be
written in a manner calculated to be understood by the claimant, and, if the
decision on review is a denial of the claim for Benefits, shall include:
(1)    The specific reason or reasons for the denial;
(2)    Specific references to the Plan provisions on which the denial is based;
(3)    A description of any additional material or information necessary for the
applicant to perfect the claim and an explanation of why such material or
information is necessary; and
(4)    An explanation of the Plan’s claims review procedures and a statement of
claimant’s right to bring a civil action under ERISA Section  502(a) following
an adverse benefit determination.
12.4    Discretionary Authority. In performing their duties under the Plan, the
Company, the Claims Administrator and the Appeals Administrator shall have the
discretionary



-9-

--------------------------------------------------------------------------------



authority to interpret the terms and the eligibility provisions of the Plan and
any Participation Agreement.
13.    DISPUTE RESOLUTION
13.1    Disputes Subject to Arbitration. Any claim, dispute or controversy
arising out of this Plan, the interpretation, validity or enforceability of this
Plan or the alleged breach thereof shall be submitted by the parties to binding
arbitration by the American Arbitration Association or as otherwise required by
ERISA; provided, however, that (a) the arbitrator shall have no authority to
make any ruling or judgment that would confer any rights with respect to trade
secrets, confidential and proprietary information or other intellectual
property; and (b) this arbitration provision shall not preclude the parties from
seeking legal and equitable relief from any court having jurisdiction with
respect to any disputes or claims relating to or arising out of the misuse or
misappropriation of intellectual property. Judgment may be entered on the award
of the arbitrator in any court having jurisdiction.
13.2    Site of Arbitration. The site of the arbitration proceeding shall be in
Santa Clara, California or any other site mutually agreed to by the Company and
the Participant.
13.3    Costs and Expenses Borne by Company. All costs and expenses of
arbitration, including but not limited to reasonable attorneys’ fees and other
costs reasonably incurred by the Participant in connection with an arbitration
in accordance with this Section 13, shall be paid by the Company.
Notwithstanding the foregoing, if the Participant initiates the arbitration, and
the arbitrator finds that the Participant’s claims were totally without merit or
frivolous, then the Participant shall be responsible for the Participant’s own
attorneys’ fees and costs.
14.    SUCCESSORS AND ASSIGNS
14.1    Successors of the Company. The Company shall require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, expressly, absolutely and unconditionally to assume and agree to
perform this Plan in the same manner and to the same extent that the Company
would be required to perform it if no such succession or assignment had taken
place. Failure of the Company to obtain such agreement shall be a material
breach of this Plan and shall entitle the Participant to resign for Good Reason
and to receive the benefits provided under this Plan in the event of Termination
Upon a Change in Control.
14.2    Acknowledgment by Company. If, after a Change in Control, the Company
fails to reasonably confirm that it has performed the obligation described in
Section 14.1 within thirty (30) days after written notice from the Participant,
such failure shall be a material breach of this Plan and shall entitle the
Participant to resign for Good Reason and to receive the benefits provided under
this Plan in the event of Termination Upon a Change in Control.
14.3    Heirs and Representatives of Participant. This Plan shall inure to the
benefit of and be enforceable by the Participant’s personal or legal
representatives, executors,



-10-

--------------------------------------------------------------------------------



administrators, successors, heirs, distributees, devises, legatees or other
beneficiaries. If the Participant should die while any amount would still be
payable to the Participant hereunder (other than amounts which, by their terms,
terminate upon the death of the Participant) if the Participant had continued to
live, then all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Plan to the executors, personal
representatives or administrators of the Participant’s estate.
15.    NOTICES
15.1    General. For purposes of this Plan, notices and all other communications
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by United States certified mail, return receipt
requested, or by overnight courier, postage prepaid, as follows:
(a)    if to the Company:
Extreme Networks, Inc.
145 Rio Robles
San Jose, CA 95134
Attention: General Counsel


(b)    if to the Participant, at the home address which the Participant most
recently communicated to the Company in writing.
Either party may provide the other with notices of change of address, which
shall be effective upon receipt.
15.2    Notice of Termination. Any termination by the Company of the
Participant’s employment during the Change in Control Period or any resignation
by the Participant during the Change in Control Period shall be communicated by
a notice of termination or resignation to the other party hereto given in
accordance with Section 15.1. Such notice shall indicate the specific
termination provision in this Plan relied upon, shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination
under the provision so indicated, and shall specify the termination date.
16.    TERMINATION AND AMENDMENT OF PLAN
The Plan and/or any Participation Agreement executed by a Participant may not be
terminated with respect to such Participant without the written consent of the
Participant and the approval of the Board or the Committee. The Plan and/or any
Participation Agreement executed by a Participant may be modified, amended or
superseded with respect to such Participant only by a supplemental written
agreement between the Participant and the Company approved by the Board or the
Committee. Notwithstanding any other provision of the Plan to the contrary, the
Board or the Committee may, in its sole and absolute discretion and without the
consent of any Participant, amend the Plan or any Participation Agreement, to
take effect retroactively or otherwise, as it deems



-11-

--------------------------------------------------------------------------------



necessary or advisable for the purpose of conforming the Plan or such
Participation Agreement to any present or future law relating to plans of this
or similar nature (including, but not limited to, Section 409A of the Code), and
to the administrative regulations and rulings promulgated thereunder.
17.    MISCELLANEOUS PROVISIONS
17.1    Unfunded Obligation. Any amounts payable to Participants pursuant to the
Plan are unfunded obligations. The Company shall not be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Board or the Company and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant’s creditors in any
assets of the Company.
17.2    No Duty to Mitigate; Obligations of Company. A Participant shall not be
required to mitigate the amount of any payment or benefit contemplated by this
Plan by seeking employment with a new employer or otherwise, nor shall any such
payment or benefit (except for benefits to the extent described in Section 6.2)
be reduced by any compensation or benefits that the Participant may receive from
employment by another employer. Except as otherwise provided by this Plan, the
obligations of the Company to make payments to the Participant and to make the
arrangements provided for herein are absolute and unconditional and may not be
reduced by any circumstances, including without limitation any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Participant or any third party at any time.
17.3    No Representations. By executing a Participation Agreement, the
Participant acknowledges that in becoming a Participant in the Plan, the
Participant is not relying and has not relied on any promise, representation or
statement made by or on behalf of the Company which is not set forth in this
Plan.
17.4    Waiver. No waiver by the Participant or the Company of any breach of, or
of any lack of compliance with, any condition or provision of this Plan by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
17.5    Choice of Law. The validity, interpretation, construction and
performance of this Plan shall be governed by the substantive laws of the State
of California, without regard to its conflict of law provisions to the extent
that ERISA does not govern.
17.6    Validity. The invalidity or unenforceability of any provision of this
Plan shall not affect the validity or enforceability of any other provision of
this Plan, which shall remain in full force and effect.



-12-

--------------------------------------------------------------------------------



17.7    Benefits Not Assignable. Except as otherwise provided herein or by law,
no right or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any other manner, and no attempted transfer or
assignment thereof shall be effective. No right or interest of any Participant
under the Plan shall be liable for, or subject to, any obligation or liability
of such Participant.
17.8    Tax Withholding. All payments made pursuant to this Plan will be subject
to withholding of applicable income and employment taxes.
17.9    Consultation with Legal and Financial Advisors. By executing a
Participation Agreement, the Participant acknowledges that this Plan confers
significant legal rights, and may also involve the waiver of rights under other
agreements; that the Company has encouraged the Participant to consult with the
Participant’s personal legal and financial advisors; and that the Participant
has had adequate time to consult with the Participant’s advisors before
executing the Participation Agreement.
18.    AGREEMENT
By executing a Participation Agreement, the Participant acknowledges that the
Participant has received a copy of this Plan and has read, understands and is
familiar with the terms and provisions of this Plan. This Plan shall constitute
an agreement between the Company and the Participant executing a Participation
Agreement.
IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing Amended and Restated Plan was duly approved by the Board on February
12, 2014.


            
Allison Amadia
Corporate Secretary
                                
                



-13-

--------------------------------------------------------------------------------




APPENDIX A


Definitions




Whenever used in this Plan, the following terms shall have the meanings set
forth below:


(a)    “Acquiror” means, with respect to a Change in Control, the surviving,
continuing, successor or purchasing corporation or other business entity or
parent thereof, as the case may be.
(b)    “Annual Bonus” means an amount equal to the aggregate of all annual
incentive bonuses that would be earned by the Participant at the targeted annual
rate (determined as if 100% of all applicable performance goals are met) under
the terms of the programs, plans or agreements providing for such bonuses in
which the Participant was participating for the fiscal year of the Participant’s
Termination Upon a Change in Control. For this purpose, annual incentive bonuses
shall not include signing bonuses or other nonrecurring cash incentive awards.
(c)    “Base Salary Rate” means the greater of (1) the Participant’s monthly
base salary rate in effect immediately prior to the Participant’s Termination
Upon a Change in Control or (2) the Participant’s monthly base salary rate in
effect immediately prior to the applicable Change in Control. For this purpose,
base salary does not include any bonuses, commissions, fringe benefits, car
allowances, other irregular payments or any other compensation except base
salary.
(d)     “Board” means the Board of Directors of the Company.
(e)    “Cause” means the occurrence of any of the following: (1) the
Participant’s theft, dishonesty, misconduct, breach of fiduciary duty for
personal profit, or falsification of any documents or records of the Company
Group; (2) the Participant’s material failure to abide by the code of conduct or
other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct) of any member of the Company
Group; (3) misconduct by the Participant within the scope of Section 304 of the
Sarbanes-Oxley Act of 2002 as a result of which of the Company is required to
prepare an accounting restatement; (4) the Participant’s unauthorized use,
misappropriation, destruction or diversion of any tangible or intangible asset
or corporate opportunity of a member of the Company Group (including, without
limitation, the Participant’s improper use or disclosure of the confidential or
proprietary information of a member of the Company Group); (5) any intentional
act by the Participant which has a material detrimental effect on reputation or
business of a member of the Company Group; (6) the Participant’s repeated
failure or inability to perform any reasonable assigned duties after written
notice from a member of the Company Group of, and a reasonable opportunity to
cure, such failure or inability; (7) any material breach by the Participant of
any employment, non-disclosure, non-competition, non-solicitation or other
similar agreement between the Participant and a member of the Company Group,
which breach is not cured pursuant to the terms of such agreement; or (8) the
Participant’s conviction (including any plea of guilty or nolo contendere) of
any criminal act involving fraud, dishonesty, misappropriation or moral
turpitude, or which impairs the Participant’s ability to perform his or her
duties with a member of the Company Group.



-14-

--------------------------------------------------------------------------------




(f)    “Change in Control” means the occurrence of any of the following:
(1)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company, becomes the “beneficial owner” (as defined in
Rule 13d‑3 promulgated under the Exchange Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total combined voting power of the Company’s then‑outstanding securities
entitled to vote generally in the election of directors;
(2)    the Company is party to a merger or consolidation which results in the
holders of the voting securities of the Company outstanding immediately prior
thereto failing to retain immediately after such merger or consolidation direct
or indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the securities entitled to vote generally in the
election of directors of the Company or the surviving entity outstanding
immediately after such merger or consolidation;
(3)    the sale or disposition of all or substantially all of the Company’s
assets or consummation of any transaction having similar effect (other than a
sale or disposition to one or more subsidiaries of the Company); or
(4)    a change in the composition of the Board within any twelve (12) month
period as a result of which fewer than a majority of the directors are Incumbent
Directors; provided; however, that to the extent that any amount constituting
nonqualified deferred compensation subject to Section 409A of the Code would
become payable under this Plan by reason of a Change in Control, such amount
shall become payable only if the event constituting a Change in Control would
also constitute a change in ownership or effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company,
within the meaning of Section 409A of the Code.
(g)    “Change in Control Period” means a period commencing upon the date of the
consummation of a Change in Control and ending on the date occurring twelve (12)
months thereafter.
(h)    “Code” means the Internal Revenue Code of 1986, as amended, or any
successor thereto and any applicable regulations (including proposed or
temporary regulations) and other Internal Revenue Service guidance promulgated
thereunder.
(i)    “Committee” means the Compensation Committee of the Board.
(j)    “Company” means Extreme Networks, Inc., a Delaware corporation, and,
following a Change in Control, a Successor that agrees to assume all of the
terms and provisions of this Plan or a Successor which otherwise becomes bound
by operation of law to this Plan.
(k)    “Company Group” means the group consisting of the Company and each
present or future parent and subsidiary corporation or other business entity
thereof.



-15-

--------------------------------------------------------------------------------




(l)    “Disability” means a Participant’s permanent and total disability within
the meaning of Section 22(e)(3) of the Code.
(m)     “Equity Award” means any Option, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units or other stock-based compensation award.
(n)    “Good Reason” means the occurrence during a Change in Control Period of
any of the following conditions without the Participant’s informed written
consent, which condition(s) remain(s) in effect twenty (20) days after written
notice to the Company from the Participant of such condition(s):
(1)    a material, adverse change in the Participant’s position, duties,
substantive functional responsibilities or reporting relationships, causing the
Participant’s position to be of materially lesser rank or responsibility within
the Company or an equivalent business unit of its parent as measured by the
position occupied by the Participant immediately prior to the Change in Control;
or
(2)    a decrease in the Participant’s base salary rate or a decrease in the
Participant’s target bonus amount (subject to applicable performance
requirements with respect to the actual amount of bonus compensation earned by
the Participant); or
(3)    any failure by the Company Group to (i) continue to provide the
Participant with the opportunity to participate, on terms no less favorable than
those in effect for the benefit of any employee group which customarily includes
a person holding the employment position or a comparable position with the
Company Group then held by the Participant, in any benefit or compensation plans
and programs, including, but not limited to, the Company Group’s life,
disability, health, dental, medical, savings, profit sharing, stock purchase and
retirement plans, if any, in which the Participant was participating immediately
prior to the Change in Control, or their equivalent, or (ii) provide the
Participant with all other fringe benefits (or their equivalent) from time to
time in effect for the benefit of any employee group which customarily includes
a person holding the employment position or a comparable position with the
Company Group then held by the Participant; or
(4)    the relocation of the Participant’s work place for the Company Group to a
location that increases the regular commute distance between the Participant’s
residence and work place by more than thirty (30) miles (one-way), or, following
the consummation of a Change in Control, the imposition of business travel
requirements substantially more demanding of the Participant than such travel
requirements existing immediately prior to the Change in Control; or
(5)    any material breach of this Plan by the Company Group with respect to the
Participant. The existence of Good Reason shall not be affected by the
Participant’s temporary incapacity due to physical or mental illness not
constituting a Disability. The Participant’s continued employment for a period
not exceeding sixty (60) days following the occurrence of any condition
constituting Good Reason shall not constitute consent to, or a waiver of rights
with respect to, such condition. For the purposes of any determination regarding
the existence of Good Reason, any claim by the Participant that Good Reason
exists shall be presumed to be correct unless the Company



-16-

--------------------------------------------------------------------------------




establishes to the Board that Good Reason does not exist, and the Board, acting
in good faith, affirms such determination by a vote of not less than two-thirds
of its entire membership (excluding the Participant if the Participant is a
member of the Board).
(o)    “Incumbent Director” means a director who either (1) is a member of the
Board as of the Effective Date, or (2) is elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination, but (3) was not elected or
nominated in connection with an actual or threatened proxy contest relating to
the election of directors of the Company.
(p)    “Officer” means an individual who, serves as a vice president of the
Company and reports directly to the Company’s Chief Executive Officer.
(q)    “Option” means any option to purchase shares of the capital stock of the
Company or of any other member of the Company Group granted to a Participant by
the Company or any other Company Group member, whether granted before or after a
Change in Control.
(r)    “Participant” means each individual eligible to participate in the Plan
pursuant to Section 3 who has been designated by the Committee as a Participant,
provided such individual has executed a Participation Agreement.
(s)    “Participation Agreement” means an Agreement to Participate in the
Extreme Networks, Inc. Executive Change in Control Severance Plan in the form as
the Committee may approve from time to time; provided, however, that, after a
Participation Agreement has been entered into between a Participant and the
Company, it may be modified only by a supplemental written agreement executed by
both the Participant and the Company. The terms of such forms of Participation
Agreement need not be identical with respect to each Participant. For example, a
Participation Agreement may limit the duration of a Participant’s participation
in the Plan or may modify the definition of “Change in Control” with respect to
a Participant.
(t)    “Prior Year Bonus” means the aggregate of all bonuses earned by the
Participant (whether or not actually paid) under the terms of the programs,
plans or agreements providing for such bonuses for the fiscal year of the
Company immediately preceding the fiscal year of the Participant’s termination
of employment.
(u)    “Release” means a general release of all known and unknown claims against
the Company and its affiliates and their stockholders, directors, officers,
employees, agents, successors and assigns substantially in the form attached
hereto as Exhibit A (“General Release of Claims [Age 40 and over]” or Exhibit B
(“General Release of Claims [Under age 40]”), whichever is applicable to the
Participant, with any modifications thereto determined by legal counsel to the
Company to be necessary or advisable to comply with applicable law or to
accomplish the intent of Section 8 (Exclusive Remedy) hereof.
(v)    “Release Deadline: means, with respect to the Release attached as Exhibit
A, the date which is forty five (45) days following the Participant’s Separation
from Service. With respect



-17-

--------------------------------------------------------------------------------




to the Release attached as Exhibit B, the “Release Deadline” shall be the date
which is twenty one (21) days following the Participant’s Separation from
Service.
(w)    “Restricted Stock” means any compensatory award of shares of the capital
stock of the Company or of any other member of the Company Group granted to a
Participant by the Company or any other Company Group member or acquired upon
the exercise of an Option, whether such shares are granted or acquired before or
after a Change in Control, including any shares issued in exchange for any such
shares by a Successor or any other member of the Company Group.
(x)    “Restricted Stock Units” mean any compensatory award of rights to receive
shares of the capital stock or cash in an amount measured by the value of shares
of the capital stock of the Company or of any other member of the Company Group
at one or more specified future times or upon the satisfaction of one or more
specified conditions granted to a Participant by the Company or any other
Company Group member, whether such awards are granted before or after a Change
in Control, including any such awards granted in exchange for such awards by a
Successor or any other member of the Company Group.
(y)    “Separation from Service” means a separation from service as defined in
Section 409A of the Code.
(z)    “Severance Benefit Period” means the period set forth in a Participant’s
Participation Agreement that will be used to determine the amount of severance
payments and other benefit to be received by a Participant.
(aa)    “Specified Employee” means a specified employee as defined in Section
409A of the Code.
(bb)    “Stock Appreciation Right” means any award consisting of the right to
receive payment, for each share of the capital stock of the Company or of any
other member of the Company Group subject to such award, of an amount equal to
the excess, if any, of the fair market value of such share on the date of
exercise of the award over the exercise price for such share granted to a
Participant by the Company or any other Company Group member, whether such
awards are granted before or after a Change in Control, including any such
awards granted in exchange for such awards by a Successor or any other member of
the Company Group.
(cc)    “Successor” means any successor in interest to substantially all of the
business and/or assets of the Company.
(dd)    “Termination Upon a Change in Control” means the occurrence of any of
the following events:
(1)    termination by the Company Group of the Participant’s employment for any
reason other than Cause during the Change in Control Period; or
(2)    the Participant’s resignation for Good Reason from employment with the
Company Group during the Change in Control Period, provided that such
resignation occurs within



-18-

--------------------------------------------------------------------------------




sixty (60) days following the occurrence of the condition constituting Good
Reason; provided, however, that Termination Upon a Change in Control shall not
include any termination of the Participant’s employment which is (i) for Cause,
(ii) a result of the Participant’s death or Disability, or (iii) a result of the
Participant’s voluntary termination of employment other than for Good Reason.
For purposes of entitlement to the Severance Benefits described in Section 5.2,
to the extent that any amount constituting nonqualified deferred compensation
subject to Section 409A of the Code would become payable under this Plan as a
result of a Termination Upon a Change in Control, the amount shall not be paid
unless and until the Participant incurs a Separation from Service.
(ee)    “Vice President” means an individual who is a vice president of the
Company and who does not report directly to the Company’s Chief Executive
Officer.









-19-

--------------------------------------------------------------------------------




EXHIBIT A










FORM OF


GENERAL RELEASE OF CLAIMS
[Age 40 and over]











-20-



--------------------------------------------------------------------------------




GENERAL RELEASE OF CLAIMS
[Age 40 and over]


This Agreement is by and between [Employee Name] (“Employee”) and [Extreme
Networks, Inc. or successor that agrees to assume the Executive Change in
Control Severance Plan following a Change in Control] (the “Company”). This
Agreement will become effective on the eighth (8th) day after it is signed by
Employee (the “Effective Date”), provided that the Company has signed this
Agreement and Employee has not revoked this Agreement (by written notice to
[Company Contact Name] at the Company) prior to that date.


RECITALS
A.    Employee was employed by the Company as of ___________, ____.


B.    Employee and the Company entered into an Agreement to Participate in the
Extreme Networks, Inc. Executive Change in Control Severance Plan (such
agreement and plan being referred to herein as the “Plan”) effective as of
__________, ____ wherein Employee is entitled to receive certain benefits in the
event of a Termination Upon a Change in Control (as defined by the Plan),
provided Employee signs and does not revoke a Release (as defined by the Plan).


C.    A Change in Control (as defined by the Plan) has occurred as a result of
[briefly describe change in control]


D.    Employee’s employment is being terminated as a result of a Termination
Upon a Change in Control. Employee’s last day of work and termination are
effective as of _______________, ____. Employee desires to receive the payments
and benefits provided by the Plan by executing this Release.


NOW, THEREFORE, the parties agree as follows:


1.    Commencing on the Effective Date, the Company shall provide Employee with
the applicable payments and benefits set forth in the Plan in accordance with
the terms of the Plan. Employee acknowledges that the payments and benefits made
pursuant to this paragraph are made in full satisfaction of the Company’s
obligations under the Plan. Employee further acknowledges that Employee has been
paid all wages and accrued, unused vacation that Employee earned during his or
her employment with the Company.


2.    Employee and Employee’s successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever directly related to Employee’s employment by the
Company or the termination of such employment and occurring or existing at any
time up to and including the Effective Date, including, but not limited to, any
claims of breach of written contract, wrongful termination, retaliation, fraud,



-21-



--------------------------------------------------------------------------------




defamation, infliction of emotional distress, or national origin, race, age,
sex, sexual orientation, disability or other discrimination or harassment under
the Civil Rights Act of 1964, the Age Discrimination In Employment Act of 1967,
the Americans with Disabilities Act, the Fair Employment and Housing Act or any
other applicable law. Notwithstanding the foregoing, this release shall not
apply to any right of the Employee pursuant to Section 5.4 of the Plan or
pursuant to a Prior Indemnity Agreement (as such term is defined by the Plan).


3.    Employee acknowledges that he or she has read Section 1542 of the Civil
Code of the State of California, which states in full:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.
4.    Employee and the Company acknowledge and agree that they shall continue to
be bound by and comply with the terms and obligations under the following
agreements: (i) any proprietary rights or confidentiality agreements between the
Company and Employee, (ii) the Plan, (iii) any Prior Indemnity Agreement (as
such term is defined by the Plan) to which Employee is a party, and (iv) any
stock option, stock grant, stock purchase or other equity award agreements
between the Company and Employee.


5.    This Agreement shall be binding upon, and shall inure to the benefit of,
the parties and their respective successors, assigns, heirs and personal
representatives.


6.    The parties agree that any and all disputes that both (i) arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement or the
interpretation of the terms of this Agreement shall be subject to the provisions
of Section 12 and Section 13 of the Plan.


7.    The parties agree that any and all disputes that (i) do not arise out of
the Plan, the interpretation, validity or enforceability of the Plan or the
alleged breach thereof and (ii) relate to the enforceability of this Agreement,
the interpretation of the terms of this Agreement or any of the matters herein
released or herein described shall be resolved by means of binding arbitration
before a sole arbitrator of the American Arbitration Association in Santa Clara,
California. Judgment on the award may be entered in any court having
jurisdiction. The prevailing party shall be entitled to recover from the losing
party its attorneys’ fees and costs incurred in any action brought to resolve
any such dispute.



-22-

--------------------------------------------------------------------------------




8.    This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any agreements
described in paragraph 4 of this Agreement. This Agreement may not be modified
or amended except by a document signed by an authorized officer of the Company
and Employee. If any provision of this Agreement is deemed invalid, illegal or
unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.


EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
FURTHER UNDERSTANDS THAT EMPLOYEE MAY HAVE UP TO 45 DAYS TO CONSIDER THIS
AGREEMENT, THAT EMPLOYEE MAY REVOKE IT AT ANY TIME DURING THE 7 DAYS AFTER
EMPLOYEE SIGNS IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL THAT 7-DAY
PERIOD HAS PASSED. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS AGREEMENT
KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND
BENEFITS DESCRIBED IN PARAGRAPH 1.
Dated:
 
 




                  


 
 
 
[Employee Name]
 
 
 
 
 
 
 
[Company]
 
 
 
 
Dated:
 
By:
 








-23-

--------------------------------------------------------------------------------




EXHIBIT B










FORM OF


GENERAL RELEASE OF CLAIMS
[Under age 40]









-24-



--------------------------------------------------------------------------------




GENERAL RELEASE OF CLAIMS
[Under age 40]


This Agreement is by and between [Employee Name] (“Employee”) and [Extreme
Networks, Inc. or successor that agrees to assume the Executive Change in
Control Severance Plan following a Change in Control] (the “Company”). This
Agreement is effective on the day it is signed by Employee (the “Effective
Date”).


RECITALS
A.    Employee was employed by the Company as of ____________, ____.


B.    Employee and the Company entered into an Agreement to Participate in the
Extreme Networks, Inc. Executive Change in Control Severance Plan (such
agreement and plan being referred to herein as the “Plan”) effective as of
___________, ____ wherein Employee is entitled to receive certain benefits in
the event of a Termination Upon a Change in Control (as defined by the Plan),
provided Employee signs a Release (as defined by the Plan).


C.    A Change in Control (as defined by the Plan) has occurred as a result of
[briefly describe change in control]


D.    Employee’s employment is being terminated as a result of a Termination
Upon a Change in Control. Employee’s last day of work and termination are
effective as of ______________, ____ (the “Termination Date”). Employee desires
to receive the payments and benefits provided by the Plan by executing this
Release.


NOW, THEREFORE, the parties agree as follows:


1.    Commencing on the Effective Date, the Company shall provide Employee with
the applicable payments and benefits set forth in the Plan in accordance with
the terms of the Plan. Employee acknowledges that the payments and benefits made
pursuant to this paragraph are made in full satisfaction of the Company’s
obligations under the Plan. Employee further acknowledges that Employee has been
paid all wages and accrued, unused vacation that Employee earned during his or
her employment with the Company.


2.    Employee and Employee’s successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever directly related to Employee’s employment by the
Company or the termination of such employment and occurring or existing at any
time up to and including the Termination Date, including, but not limited to,
any claims of breach of written contract, wrongful termination, retaliation,
fraud, defamation, infliction of emotional distress, or national origin, race,
age, sex, sexual orientation, disability or other discrimination or harassment
under the Civil Rights Act of

-25-



--------------------------------------------------------------------------------




1964, the Age Discrimination In Employment Act of 1967, the Americans with
Disabilities Act, the Fair Employment and Housing Act or any other applicable
law. Notwithstanding the foregoing, this release shall not apply to any right of
the Employee pursuant to Sections 5.4 of the Plan or pursuant to a Prior
Indemnity Agreement (as such terms are defined by the Plan).


3.    Employee acknowledges that he or she has read Section 1542 of the Civil
Code of the State of California, which states in full:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.
4.    Employee and the Company acknowledge and agree that they shall continue to
be bound by and comply with the terms and his obligations under the following
agreements: (i) any proprietary rights or confidentiality agreements between the
Company and Employee, (ii) the Plan, (iii) any Prior Indemnity Agreement (as
such term is defined by the Plan) to which Employee is a party, and (iv) any
stock option, stock grant, stock purchase or other equity award agreements
between the Company and Employee.


5.    This Agreement shall be binding upon, and shall inure to the benefit of,
the parties and their respective successors, assigns, heirs and personal
representatives.


6.    The parties agree that any and all disputes that both (i) arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement or the
interpretation of the terms of this Agreement shall be subject to the provisions
of Section 12 and Section 13 of the Plan.


7.    The parties agree that any and all disputes that (i) do not arise out of
the Plan, the interpretation, validity or enforceability of the Plan or the
alleged breach thereof and (ii) relate to the enforceability of this Agreement,
the interpretation of the terms of this Agreement or any of the matters herein
released or herein described shall be resolved by means of binding arbitration
before a sole arbitrator of the American Arbitration Association in Santa Clara,
California. Judgment on the award may be entered in any court having
jurisdiction. The prevailing party shall be entitled to recover from the losing
party its attorneys’ fees and costs incurred in any action brought to resolve
any such dispute.


8.    This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any agreements
described in paragraph 4 of this Agreement. This

-26-



--------------------------------------------------------------------------------




Agreement may not be modified or amended except by a document signed by an
authorized officer of the Company and Employee. If any provision of this
Agreement is deemed invalid, illegal or unenforceable, such provision shall be
modified so as to make it valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not in any way be affected.


EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND
VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND BENEFITS DESCRIBED IN
PARAGRAPH 1.


Dated:
 
 






 
 
 
[Employee Name]
 
 
 
 
 
 
 
[Company]
 
 
 
 
Dated:
 
By:
 












-27-

